Citation Nr: 1606833	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-27 702A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial rating for a left knee disability based on instability.

2.  Entitlement to an increased initial rating for a left knee disability based on limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from May 1980 to May 2006.

This case comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted service connection for residuals of left knee anterior cruciate ligament reconstruction and assigned a 10 percent rating.  A July 2009 rating decision granted service connection for left knee degenerative joint disease and assigned a 10 percent rating.  A November 2014 rating decision increased the rating for residuals of left knee anterior cruciate ligament reconstruction to 20 percent effective April 1, 2014.  


FINDING OF FACT

On January 15, 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran indicating satisfaction with the increased ratings for the left knee disabilities and requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


